Citation Nr: 1014800	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left 
shoulder disability has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right 
shoulder disability has been submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for joint pain, 
claimed as due to exposure to lead paint, has been submitted.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of 
shrapnel wounds to the bilateral hands has been submitted.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral hand 
numbness has been submitted.

6.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral hand 
stiffness and arthritis has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2008 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

During the pendency of this appeal, the RO reopened and 
denied on the merits some of the issues on appeal.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been characterized as shown above.

During the pendency of this appeal, the Veteran, in a 
February 2007 statement, also raised issues seeking service 
connection for prostate cancer, chronic obstructive pulmonary 
disorder (COPD), claimed as secondary to asbestos exposure, 
hypertension, diverticulitis, degenerative disc disease of 
the lumbar spine, and bronchitis, claimed as secondary to 
asbestos exposure.  The issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in a May 2008 report of contact that he 
wanted to testify before the Board in a travel board hearing 
or teleconference.  Thereafter, within his August 2008 
substantive appeal form, the Veteran checked the box 
indicating he did not want a BVA hearing.

The Veteran clarified in an April 2010 contact to his 
representative that he still desired a video hearing before 
the Board.  He further indicated he had since perfected his 
appeal as to three other issues and wanted a hearing on these 
issues as well.  These issues, while appealed, have not yet 
been certified to the Board.  The Veteran, however, has the 
right to request a hearing before the issuance of a Board 
decision for any matter properly within the Board's 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704.  

In this case, the Veteran properly requested a Board hearing 
and should be afforded a hearing as requested for any and all 
issues properly appealed to the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board for the issues enumerated above 
and any other issue properly appealed to 
the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

